Currie, J.
The same issue of federal pre-emption under the Labor Management Relations Act, 1947, 29 USCA, p. 151 et seq., secs. 151 to 187, is presented here as in Local 248, U. A., A. & A. I. Workers v. Wisconsin E. R. Board, ante, p. 277, 105 N. W. (2d) 271. Therefore, our decision this day rendered in such case governs the outcome in the instant appeals, and requires that the judgments below be reversed.
By the Court. — Judgments reversed, with directions in Case No. 82 that the order of the Wisconsin Employment Relations Board be vacated and set aside.